DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Mission (WO 2022/139602) in further view of Koniehttsko (RU-2750452) and in further view of Boozer (10051998). 

Referring to Claims 1. Mission discloses an “Apparatus, System and Methods For Processing Of Harvested Cannabis Plant Material”. See Figs. 1-11 and respective portions of the specification. Mission further discloses an at least one storage vessel (102), the at least one storage vessel each having an open top and adapted to receive a plant material and a chilled or ice water mixture, the plant material and the chilled or ice water forming a plant material and a chilled or ice water mixture thereof; means for agitating (106) the plant material and chilled or ice water mixture; and means for raising, lowering, and relocating (300) the means for agitating the plant material and the chilled or ice water mixture for the placement thereof over the open top of each of the at least one storage vessels; whereby the plant material an chilled or ice water mixture is agitated in each of the at least one storage vessels (See at least Fig.3 ). Misson doesn’t disclose wherein the means for agitating are controlled by use of software, a touchscreen and a joystick or safety interlocking devices.  Koniehttsko discloses a “Program Control Mixer and Method Of Its Control”. Koniehttsko further discloses a control unit, a motor driven agitator, a mixing vessel, and a lifting unit. Koniehttsko further discloses wherein software is used for controlling the agitating device. Boozer discloses a “Blending Container”. See Figs. 1-11 and respective portions of the specification. Boozer further discloses at least one storage vessel (20) having an open top, means for agitating with a removable blade, a cover/lid (70), and Boozer further discloses wherein a switch can be used as a part of an interlocking device for protecting the user, wherein the switch can disengage the motor to the agitator. Likewise, it should be noted that Boozer discloses wherein the system (10) comprises a control panel consisting of a touchscreen LCD. It would have been obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention. The rationale for this obviousness determination can be found in the prior art itself as cited above and from an analysis of the prior art teachings that demonstrates that the modification to arrive at the claimed invention would merely involve the substitution/addition of well-known elements (software, joystick, and safety interlocking devices) with no change in their respective functions. Moreover, the use of prior art elements according to their known functions is a predictable variation that would yield predictable results, and thus cannot be regarded as a non-obvious modification when the modification is already commonly implemented in the prior art. It further would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to incorporate software and a joystick so that the agitator could be independently controlled to move from one container to a second container and moved up and down within the vessel so that the process could be automated and to achieve greater control over the process and higher throughput of screening. It should be noted that Mission discloses wherein the agitator (106) can be moved through the use of a transfer mechanism (300) and it would have been obvious to include software, a touchscreen and a joystick so that this process could be automated and the movement of the agitator in and out of the vessel and between different positions (See Fig.3). Likewise, it would have been obvious to incorporate the safety interlocking devices as taught by Boozer so that the user could be protected while the agitator was in use. 

Referring to claim 2. With respect to claim 2, the method described in these claims would inherently result from the use of Mission’s “Apparatus, System and Methods For Processing Of Harvested Cannabis Plant Material”, in view of Koniehttsko’s “Program Control Mixer and Method Of Its Control”, in further view of Boozer’s “Blending Container”. as advanced above.






Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drocco (WO 2015/173688) discloses an “Automated System To Associate an Agitator With a Respective Container and Method Thereof”. Drocco further discloses containers (12), agitator (10), a moving device (16) for moving the agitators and a control system for controlling the system, as well as a locking mechanism (18) for fixing the agitator to the container (12) in a removable manner. Drocco further discloses wherein agitator (10) is moved by moving device (16) from one container (12) to other points in the system such as a storage area (S) or another container (12) fed into the system (See at least Fig. 1). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653